Citation Nr: 1140628	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-38 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus or due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus or due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is etiologically related to service-connected diabetes mellitus.   

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to service-connected diabetes mellitus.   


CONCLUSIONS OF LAW

Service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

Service connection for peripheral neuropathy of the lower upper extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for peripheral neuropathy of all extremities as it was incurred secondary to service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability, which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board notes that the record contains several possible etiologies for the Veteran's peripheral neuropathy of the upper and lower extremities.  In May 1994, his private physician noted the presence of weakness and sensory loss in the upper and lower extremities associated with multiple sclerosis.  In addition, the Veteran is service-connected for diabetes mellitus and experienced a stroke in 2006.  The record contains a medical opinion against the claim from a July 2006 VA examiner who concluded that the Veteran's peripheral neuropathy was not caused by or a result of diabetes.  However, a second VA physician who examined the Veteran in December 2008 found that his peripheral neuropathy was likely due to diabetes and also secondary to multiple sclerosis and a stroke.  The December 2008 VA examiner also noted that nerve conduction studies would not be helpful in determining the etiology of the neuropathy.  

As there is disagreement in the record regarding the etiology of the Veteran's peripheral neuropathy and objective tests are not able to disassociate the symptoms from diabetes, multiple sclerosis, or residuals of a stroke, the Board finds that the evidence is at least in equipoise regarding a link between the service-connected diabetes and claimed neuropathy.  In such cases the Board must resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, all the elements necessary for establishing service connection are met and service connection for peripheral neuropathy of the upper and lower extremities as secondary to service-connected diabetes mellitus is granted. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus is granted.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


